Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document      Page 1 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document      Page 2 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document      Page 3 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document      Page 4 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document      Page 5 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document      Page 6 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document      Page 7 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document      Page 8 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document      Page 9 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 10 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 11 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 12 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 13 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 14 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 15 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 16 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 17 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 18 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 19 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 20 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 21 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 22 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 23 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 24 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 25 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 26 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 27 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 28 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 29 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 30 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 31 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 32 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 33 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 34 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 35 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 36 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 37 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 38 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 39 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 40 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 41 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 42 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 43 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 44 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 45 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 46 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 47 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 48 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 49 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 50 of 51
Case 19-13402-BFK   Doc 76    Filed 11/19/20 Entered 11/20/20 10:44:56   Desc Main
                             Document     Page 51 of 51
